Citation Nr: 0315423	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-09 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1965 to June 1965.


FINDING OF FACT

Entitlement to nonservice-connected pension benefits was 
established by a December 1995 rating decision, effective 
from December 1994, and the evidence does reflect that the 
disabilities, which established entitlement to nonservice-
connected pension and those that the veteran has developed 
thereafter, render him so helpless as to be unable to care 
for himself and perform tasks incident to daily living; the 
evidence of record does not indicate that the veteran is 
bedridden or housebound.


CONCLUSION OF LAW

The criteria for a special monthly pension based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. §§ 
1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has already been developed pursuant to the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
2002) (VCAA).  In this regard, the veteran has been advised 
of the applicable law and regulations, and has also been 
furnished with a comprehensive Department of Veterans Affairs 
(VA) medical examination to ascertain his eligibility for 
special monthly pension.  This examination was conducted in 
March 2002, and the veteran and his representative have been 
advised of the results of that examination.  The Board 
further notes that neither the veteran nor his representative 
have expressed any dissatisfaction with the March 2002 
examination or the report therefrom, and have not provided 
any additional evidence in support of the veteran's claim.  
Thus, the record reflects that the veteran has been 
continually advised of the steps the regional office (RO) was 
taking to develop his claim and that such notification 
included a June 2002 rating action and July 2002 statement of 
the case.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board further notes that as a result of the Board's 
decision to grant special monthly pension benefits, there can 
be no prejudice to the veteran by any failure to notify or 
develop under the VCAA.  Consequently, the Board finds 
further notice and/or development pursuant to the VCAA is not 
required.  

Increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. § 3.351(a) (2002).

A veteran is considered to be housebound if he or she has a 
single permanent disability rated at 100 percent and either 
has an additional disability or disabilities independently 
ratable at 60 percent or more, or "is substantially confined 
to such veteran's house or immediate premises due to a 
disability or disabilities which it is reasonably certain 
will remain throughout the veteran's lifetime."  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d) (2002). 

In this case the RO found in December 1995 that the veteran 
was unemployable due to his minimum education level, his 
previous employment as a painter in a paint shop, and 
presumably the fact that his claim for nonservice-connected 
pension was based in part on orthopedic disabilities.  At 
that time, the veteran's disabilities consisted of service-
connected residuals of stress fracture of the distal right 
third metatarsal, then rated as noncompensable, and 
nonservice-connected cognitive disorder and personality 
disorder, rated as 10 percent disabling, multiple 
laminectomies with fusion at L4-S1, with partial foot drop, 
rated as 60 percent disabling, arteriosclerotic 
cardiovascular disease (ASHD) with hypertension, status post 
myocardial infarction, rated as 30 percent disabling, and 
repair right inguinal hernia, rated as noncompensable.  
Thereafter, an October 2000 Board decision increased the 
rating for the veteran's residuals of stress fracture of the 
distal right third metatarsal to 10 percent, effective from 
March 1992, and the implementing rating decision of December 
2000 cited the additional nonservice-connected and 
noncompensably rated disability of right lower extremity 
neuropathy.  

With respect to the veteran's disabilities, the Board would 
further note that there is no indication that the veteran 
appealed the 10 percent evaluation for his only service-
connected metatarsal disability and the 60 percent evaluation 
for his low back disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) and 30 percent rating for ASHD 
under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2002) is 
consistent with the current level of symptoms associated with 
these nonservice-connected disorders.  The Board also finds 
that the assignment of a 10 percent rating for a cognitive 
disorder and personality disorder and noncompensable ratings 
for right inguinal hernia and right lower extremity 
neuropathy is also consistent with the current medical 
findings associated with these nonservice-connected 
disabilities.  (While the Board recognizes that the record 
reflects significant recent lower extremity disability, such 
symptoms are compensated as part of the veteran's back 
disability and the assignment of higher ratings under a 
different diagnosis would constitute prohibited pyramiding 
under 38 C.F.R. § 4.14 (2002)).  

A VA outpatient record from January 2002 reflects that the 
veteran reported recent exacerbation of his chronic right leg 
and low back pain, with the pain indicated as constant and 
radiating down the right leg.  It was noted that recent 
magnetic resonance imaging (MRI) revealed a fairly high grade 
stenosis at L3-4 and left L3-4 disc protrusion C root 
impingement.  

VA aid and attendance examination in March 2002 revealed the 
veteran's report of pain in the back and right leg for years.  
He also reported that his right foot dropped and that this 
required a brace and limited activity.  It was noted that the 
veteran limped, but that he could walk unassisted.  The major 
diagnosis was indicated to be degenerative joint disease 
(DJD) of the spine/spinal stenosis of moderate severity, 
right foot drop of severe severity and mild adult onset 
diabetes mellitus.  It was indicated that the veteran was 
able to leave his home or the immediate premises as desired 
but that he was required to wear a brace on the right leg.  
In addition to foot drop, it was also indicated that the 
veteran had atrophic muscles and decreased sensation.  While 
it was noted that the veteran could get around unassisted, 
could attend to the needs of nature unassisted, could undress 
and dress himself, and was able to protect himself from the 
everyday hazards of life, it was also noted that the veteran 
was not able to wash and maintain proper hygiene.  The 
examiner concluded that the veteran was in need of the aid or 
attendance of someone else in the ordinary activities of 
daily living, but was not housebound, i.e., confined to his 
house or immediate premises.  

VA outpatient treatment records from March 2002 reflect that 
the veteran reported worsening back pain and examination 
revealed a disheveled white male walking slowly in apparent 
distress.  Subsequent orthopedic consultation later that 
month revealed that the veteran reported worsening anterior 
thigh pain bilaterally and significant back pain.  MRI was 
stated to reveal an impression that included fairly high 
grade spinal stenosis at L3-4 due to disc protrusion and 
facet hypertrophy.  It was noted that while further surgery 
was discussed with the veteran, in light of the risks 
involved, the veteran opted for epidural steroid injection.  

At the veteran's hearing before the Board in February 2003, 
the veteran testified that he was not able to dress himself, 
noting that he was reliant on his brother to come by and help 
him dress and undress (transcript (T.) at p. 3).  He also 
needed his brother to help him bathe (T. at p. 3).  The 
veteran also noted that he could not shave himself or clean 
his apartment (T. at p. 4).  His brother would help him put 
on his brace and the veteran indicated that he would 
sometimes become confused as a result of the medication he 
was taking for his back and right leg pain (T. at pp. 4-5).  
The veteran could not get out of bed until his brother came 
to help him (T. at p. 6).  His brother had indicated that he 
would no longer be able to come by and help the veteran (T. 
at p. 6).  The veteran noted that he had a disc removed in 
his back in 1989 and then underwent a back fusion in 1990 (T. 
at p. 7).  He had what he described as a light stroke in 1996 
for which he was hospitalized for approximately four weeks 
(T. at p. 8).  He also suffered from borderline diabetes, 
heart disease, and hypertension (T. at p. 9).  The veteran 
could use the bathroom with the use of a cane but would 
sometimes need the assistance of his brother (T. at p. 10).  
He also had difficulty opening a can or pouring himself a 
glass of water (T. at p. 11).  The veteran did not get out of 
his house much when his brother was not around (T. at p. 12).

Thus, based on the above, the Board finds that the most 
disabling disabilities would be the veteran's low back 
disability with associated right foot drop and his 
cardiovascular disability.  However, the Board further finds 
that neither of these disabilities are ratable at 100 percent 
(the veteran's low back is already rated at the maximum 
scheduler rating of 60 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), and treatment records do not 
reflect any significant increase in cardiovascular ratings 
that would justify a rating higher than the current 30 
percent rating much less a 100 percent scheduler rating).  
Consequently, the Board finds that the veteran is not 
eligible for increased special monthly pension on the basis 
of housebound status, as a preponderance of the evidence is 
against the finding of a permanent disability rated at 100 
percent.  38 C.F.R. § 3.351(d) (2002).  Moreover, even if the 
Board were to rate the veteran's back disability with foot 
drop as both permanent and 100 percent disabling, a 
preponderance of the evidence would still be against a 
finding that the veteran's cardiovascular disorders together 
with the veteran's remaining disabilities are productive of 
symptoms warranting a 60 percent or greater evaluation or 
that the veteran is substantially confined to his house or 
immediate premises.  The Board would also point out that 
while a June 1998 VA general medical examiner indicated that 
the veteran was not able to work at that time because of his 
cardiovascular and cerebrovascular diseases, the Board notes 
that the ratings required to meet the requirements of 
38 C.F.R. § 3.351(d) (2002) do not include ratings based on 
individual unemployability under 38 C.F.R. § 4.17 (2002).  
Most importantly, the March 2002 VA aid and attendance 
examiner specifically found that the veteran was not 
housebound and the evidence indicates that while the veteran 
may not drive due to his disabilities, the veteran is at 
least somewhat ambulatory with the use of a cane and brace, 
and is otherwise not confined to his home or immediate 
premises.  

However, a special monthly pension may also be payable to a 
veteran otherwise entitled to nonservice-connected disability 
pension if the veteran's overall disability picture results 
in the need for the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 
3.351(a)(1) (2002).  To qualify for special monthly pension 
benefits based on the need for regular aid and attendance, it 
is required that an individual be helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b) (2002).  The 
regulations further provide that aid and attendance are 
needed if an individual is blind or nearly blind, or is a 
patient in a nursing home because of mental or physical 
incapacity, or if the evidence otherwise establishes a 
factual need for aid and attendance.  38 C.F.R. § 3.351(c) 
(2002).

The evidence of record does not reveal that the veteran is a 
patient in a nursing home or that he is blind or nearly blind 
for special monthly pension purposes.  However, it remains 
for consideration whether the evidence of record establishes 
a factual need for aid and attendance.  38 C.F.R. § 
3.351(c)(3) (2002).  Such determinations as to the need for 
aid and attendance must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2002).  Under this regulation, consideration is to be given 
to such conditions as: the inability of the veteran to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; the inability of the veteran to feed 
himself/herself through loss of coordination of upper 
extremities or through the veteran's extreme weakness; the 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the veteran from hazards or dangers 
incident to his/her daily environment.  "Bedridden" will be 
a proper basis for the determination, and is defined as that 
condition which, through its essential character, actually 
requires that the veteran remain in bed, not simply that the 
veteran has voluntary taken this action or a physician has 
recommended it.  

The Board stresses that it is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made. 38 C.F.R. § 3.352(a) 
(2002).  Moreover, it is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a) (2002).

With respect to the need for regular aid and attendance, the 
Board would first note that the veteran is clearly not 
bedridden, and that therefore the need for regular aid and 
attendance may not be established on this basis.  However, 
with respect to the alternative criteria for establishing the 
need for regular aid and attendance, the Board recognizes 
that the most recent VA examiner noted that the veteran could 
not maintain proper personal hygiene and the evidence 
otherwise reflects the veteran's substantial reliance on his 
brother for many of his daily activities.  The examiner 
further specifically found that that the veteran was in need 
of the aid or attendance of someone else in the ordinary 
activities of daily living, which the Board finds to be 
consistent with the veteran's contentions regarding his 
reliance on significant assistance from his brother.  Thus, 
while the VA examiner also somewhat inconsistently indicated 
that the veteran could get around unassisted, could attend to 
the needs of nature unassisted, could undress and dress 
himself, and was able to protect himself from the everyday 
hazards of life, giving the veteran the benefit of the doubt, 
the Board finds that the evidence is in equipoise as to the 
veteran's need for regular aid and attendance, and that the 
veteran is entitled to special monthly pension based on the 
need for regular aid and attendance under 38 C.F.R. § 3.351.  


ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

